DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19th, 2020, and April 14th, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
Step 1: Claim 1 is directed to a method that recites a series of steps, and therefore is a process. The claim is directed towards ingesting into the streaming data processing system comprising log entries generated by one or more network services and identifying at least two log entries from the data stream that associated to the individual transaction implemented by generating a trace for the individual transaction from the two log entries and a trace that includes information of the one or more operations that make up the individual transaction and identifying the two log entries demarking the a start and end of an operation represented by the span and transmitting the trace to the service monitoring application.

Step 2A, Part 1 : Claims 1 recites “identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services; generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span". 

The claim limitations of "identifying", and “generating” cover mental process. For example, the "identifying" step which specifically recites, “identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services” in claim 1, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “method for using a streaming data processing system” language, the “identifying” in this limitation merely utilizing a computer tool to evaluate data entries in a log file from login transactions, in which is a mental process.

Similarly, the limitation of “generating” of generating a trace for the individual transaction from the at least two log entries and determining from the two log entries of the start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span also cover mental process. For example, the “generating” step which specifically recites, “a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “method for using a streaming data processing system” language, the “generating” in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to utilizing a tracing process to determine from the transaction from each individual transaction where the start and end operation commences, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “data processing system” and “service monitoring application” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“ingesting”) step, and data presenting step (“transmitting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform ingesting and transmitting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract of claim 1. The claim recites the additional limitation of “the trace includes a plurality of spans generated from the at least two log entries” which is a mere evaluation data and generating the data according to observing start and end of a data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract of claim 1. The claim recites the additional limitation of “the trace includes a plurality of spans generated from the at least two log entries, and wherein the plurality of spans are arranged within the trace in a hierarchy of parent and child spans” which is mere observing and determining data based on the 
the trace by observing the log entries of the hierarchy tree of the span data from start to finish in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span; and identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span” which merely observing and evaluating start and end of a data from multiple individual transactions in which further elaborates on the abstract idea and therefore and therefore, does not amount to significantly more. 

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract of claim 1. The claim recites the additional limitation of “identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span; and identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span; wherein identifying that the second span is a child span of the first span comprises identifying that the third and fourth log entries occur, in the at least two log entries, between the first and second log entries” which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span; and identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span; wherein identifying that the second span is a child span of the first span comprises identifying that at least one of the third or fourth log entries identify the operation represented by the first span as calling for the operation represented by the second span”, which utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span; and identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span; wherein identifying that the second span is a child span of the first span comprises identifying that the operation represented by the second span is at least one of (i) an asynchronous operation called by the operation represented by the first span or (ii) a server operation invoked by the operation represented by the first span acting as a client operation”, which is merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming
which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises detecting a third log entry of the at least two log entries that demarks an end of the operation represented by the second span and detecting that the at least two log entries do not include a corresponding entry demarking a beginning of the operation represented by the second span” which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking both a start of the operation represented by the second span and an end of the operation represented by the second span”, which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract of claim 1. The claim recites the additional limitation of “identifying the at least two log entries from the data stream comprises collecting each entry within the data stream that is associated with the individual transaction and that is received within the data stream within a threshold period of time, wherein the threshold period of time corresponds to a real-time requirement of the streaming data processing system”, which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming
in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 11 is dependent on claim 1. Therefore, claim 11 recites the same abstract of claim 1. The claim recites the additional limitation of “identifying the at least two log entries from the data stream comprises collecting each entry within the data stream that is associated with the individual transaction and that is received within the data stream within a threshold period of time, wherein the threshold period of time begins from a point in time at which a first log entry associated with the individual transaction is detected within the data stream”, which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming
in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 12 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace for the individual transaction comprises identifying the first span within the trace using a span identifier deterministically derived from a field of at least one of the first or second log entries that identifies the operation represented by the first span”, which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 13 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 13 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace for the individual transaction comprises identifying the trace using a trace identifier deterministically derived from a field of at least one of the first or second log entries that identifies the individual transaction”, which merely utilizes a computer tool to identify log entries transaction from start to finish and observing the hierarchy of the data streaming in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 14 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 14 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the trace for the individual transaction comprises identifying the trace using a trace identifier deterministically derived from a field of at least one of the first or second log entries that identifies the individual transaction, wherein the trace identifier is deterministically derived from the field by passing a value of the field through a hash function”, which merely utilizes a computer tool to identify log entries transaction from start to finish and providing a results of the value by performing a hash function on the data to obtain the result in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 15 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 15 recites the same abstract of claim 1. The claim recites the additional limitation of “grouping each log entry within the data stream, according to a transaction identifier within each log entry, into a plurality of log entry groups, wherein generating the trace for the individual transaction comprises generating a trace for each transaction corresponding to each log entry group of the plurality of log entry groups”, which merely utilizes a computer tool to identify log entries transaction from start to finish and grouping the data according based on the transaction identifier in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 16 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 16 recites the same abstract of claim 1. The claim recites the additional limitation of “the trace is a Zipkin-formatted trace”, which merely utilizes a computer tool to perform a trace under a specialized Zipkin format and evaluate the data accordingly
in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 17 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 17 recites the same abstract of claim 1. The claim recites the additional limitation of “the trace is provided in JavaScript Object Notation (JSON) format”, which merely utilizes a computer tool to determine that trace provided is performed in a JavaScript Object Notation (JSON) format in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 18 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 18 recites the same abstract of claim 1. The claim recites the additional limitation of “obtaining a set of rules that identify individual fields within the log entries, the fields comprising at least an entry type field that identifies an individual log entry as demarking at least one of a start of an operation or an end of an operation”, which merely utilizes a computer tool to obtain a set of rules to identify individual fields within the log entries and determining the start and end of an operation based on the log entries in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

	Claim 19
Step 1: Claim 19 is directed to a product/system which is one of the statutory categories of invention. Claim 19 is directed towards a system of ingesting into the streaming data processing system comprising log entries generated by one or more network services and identifying at least two log entries from the data stream that associated to the individual transaction implemented by generating a trace for the individual transaction from the two log entries and a trace that includes information of the one or more operations that make up the individual transaction and identifying the two log entries demarking the a start and end of an operation represented by the span and transmitting the trace to the service monitoring application.

Step 2A, Part 1 : Claims 19 recites "identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services; generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span". 

The claim limitations of "identifying", and “generating” cover mental process. For example, the "identifying" step which specifically recites, “identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services” in claim 19, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “streaming data processing system”, “data store”, and “processors” languages, the “identifying” in this limitation merely utilizing a computer tool to evaluate data entries in a log file from login transactions, in which is a mental process.

Similarly, the limitation of “generating” of generating a trace for the individual transaction from the at least two log entries and determining from the two log entries of the start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span also cover mental process. For example, the “generating” step which specifically recites, “a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “method for using a streaming data processing system” language, the “generating” in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to utilizing a tracing process to determine from the transaction from each individual transaction where the start and end operation starts, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 19 recite the additional elements of, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “data processing system” and “service monitoring application” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“ingesting”) step, and data presenting step (“transmitting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform ingest and transmit is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 20
Step 1: Claim 20 is directed to a computer readable medium which is one of the statutory categories of invention. Claim 20 is directed towards a computer readable medium comprising of instructions of ingesting into the streaming data processing system comprising log entries generated by one or more network services and identifying at least two log entries from the data stream that associated to the individual transaction implemented by generating a trace for the individual transaction from the two log entries and a trace that includes information of the one or more operations that make up the individual transaction and identifying the two log entries demarking the a start and end of an operation represented by the span and transmitting the trace to the service monitoring application.

Step 2A, Part 1 : Claims 20 recites "identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services; generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span". 

The claim limitations of "identifying", and “generating” cover mental process. For example, the "identifying" step which specifically recites, “identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services” in claim 20, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “data processing system”, and “computer-readable media” languages, the “identifying” in this limitation merely utilizing a computer tool to evaluate data entries in a log file from login transactions, in which is a mental process.

Similarly, the limitation of “generating” of generating a trace for the individual transaction from the at least two log entries and determining from the two log entries of the start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span also cover mental process. For example, the “generating” step which specifically recites, “a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction, each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span” in claim 20, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “method for using a streaming data processing system” language, the “generating” in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to utilizing a tracing process to determine from the transaction from each individual transaction where the start and end operation starts, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 20 recite the additional elements of, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “data processing system” and “service monitoring application” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“ingesting”) step, and data presenting step (“transmitting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-readable media to perform ingest and transmit is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services” and “transmitting the trace to a services monitoring application for output” are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Accordingly, claims 1-20 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0049924 issued to DeBettencourt (hereinafter as "DeBettencourt") in view of U.S Patent Application Publication 2012/0259793 issued to Umansky et al. (hereinafter as “Umansky”).

	Regarding claim 1, DeBettercourt teaches a method for using a streaming data processing system to generate operational traces from log data (DeBettercourt: [0169]; The foregoing techniques may be used in accordance with monitoring the performance of applications on the server system for the particular services provided. The data gathered may be aggregated in accordance with each transaction or other aggregation conditions. A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data. The foregoing techniques may be used with real-time data gathering and monitoring of application data streams allowing observers to see and monitor transactions as they occur), the method comprising:

ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services (DeBettercourt: [0060]; the Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application); 

identifying at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services (DeBettercourt: [0060]-[0061]; the Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application. For example, data may be monitored for a particular customer upon the occurrence of a particular transaction start and end. The transaction start and end may be dictated by a particular message(s)); 

generating a trace for the individual transaction from the at least two log entries (DeBettercourt: [0061]; For example, data may be monitored for a particular customer upon the occurrence of a particular transaction start and end. The transaction start and end may be dictated by a particular message(s). [0169]; A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data), the trace including information of one or more operations that make up the individual transaction (DeBettercourt: [0063]; Aggregation Service 116 may process the raw log file data to gather and/or reorganize requested data related to each particular transaction. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. [0140]; aggregating or summarizing data for a given transaction, or transactions over a predetermined time interval. The aggregate writer 1 may perform the aggregate service or functionality by summarizing all of the data received from writer 1 for a predetermined time interval in accordance with, for example, aggregating data for a plurality of messages for each transaction for a specified time interval. [0169]; A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data),

transmitting the trace to a services monitoring application for output (DeBettercourt: [0062]-[0063]; The Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. The summary log file 110 may be used as an input to the console 34 previously described in connection with FIG. 2).  

	DeBettercourt does not explicitly teach each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span;

	However, Umansky teaches each operation represented as a span within the trace (Umansky: [0100]; FIG. 4B1 depicts example transaction traces for sequences of components invoked in a transaction, based on one possible sequence of components of FIG. 4A. The horizontal direction represents time, while the vertical direction indicates call stack depth or position. A transaction trace, also referred to as a call stack, identifies instrumented components which have been called or invoked during the execution of one or more programs, processes or threads. 

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

{Examiner correlates each “CM” as the operations for each span according to the width of the start and end time where the first log entry is at CM1 at t0 and the last log entry at t13), wherein

 the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail {Examiner correlates the span according to the width of the start and end time where the first log entry is at CM1 at t0 and the last log entry at t13

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
}); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify DeBettercourt (teaches a streaming data processing system to generate operational traces from log data and ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services by generating a trace for the individual transaction from the at least two log entries and information of one or more operations that make up the individual transaction) with the teachings of Umansky (teaches generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction as demarking a start of the operation and end of the operation represented by span). One of ordinary skill in the art would have been motivated to make such a combination would improve the diagnostic in evaluating the transaction data in hierarchy structure and trace the transactions accordingly (See Umansky: [0061]). In addition, the references (DeBettercourt and Umansky) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeBettercourt and Umansky are directed to retrieving log data and evaluating the data based on the aggregating data and tracing the data accordingly. 

	Regarding claim 2, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches the trace includes a plurality of spans generated from the at least two log entries (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail {Examiner correlates the two log entries according to the span between of CM1 from the start time to the end time and the other CM# provided}

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

}).  

	Regarding claim 3, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches the trace includes a plurality of spans generated from the at least two log entries, and wherein the plurality of spans are arranged within the trace in a hierarchy of parent and child spans (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively.
In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail {
    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM1 as the root and the other CM at the other layers as the child spans from the layers of the CM of the transaction traces}).  

	Regarding claim 4, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches generating the trace further comprises: identifying from the at least two log entries a second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span and identifying the two log entries based on the start time of t0 and end time of t13}), wherein

 	identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail 
    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span and identifying the two log entries based on the start time of t0 and end time of t13}); and 

identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail 
    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}).  

	Regarding claim 5, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively.
In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail {

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); and 

identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively. In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail 
    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); wherein

 	identifying that the second span is a child span of the first span comprises identifying that the third and fourth log entries occur, in the at least two log entries, between the first and second log entries (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively. In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail {

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13 in which is between CM1 of the first two log entries}).  

	Regarding claim 6, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace further comprises: identifying from the at least two log entries a second span, wherein identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively.
In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale

Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); and 

identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively. In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); wherein

 	identifying that the second span is a child span of the first span comprises identifying that at least one of the third or fourth log entries identify the operation represented by the first span as calling for the operation represented by the second span (Umansky: [0101]-[0102]; If it is known that the different agents' clocks are sufficiently synchronized, accurate conclusions can be made about the relative timing of the different transaction traces. Arrows 400 and 402 represent the respective call stack depths for the transaction traces 401 and 403, respectively. In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}).  

	Regarding claim 7, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace further comprises: identifying from the at least two log entries a second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}), wherein 

identifying the second span comprises identifying a third log entry of the at least two log entries as demarking a start of the operation represented by the second span and identifying a fourth log entry of the at least two log entries as demarking an end of the operation represented by the second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); and 

identifying, from at least one of the third or fourth log entries, that the second span is a child span of the first span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}); wherein 

identifying that the second span is a child span of the first span comprises identifying that the operation represented by the second span is at least one of (i) an asynchronous operation called by the operation represented by the first span or (ii) a server operation invoked by the operation represented by the first span acting as a client operation (Umansky: [0126]; Calls made to another front end can be made through Web Services or EJB Clients to appear as such on the map. These alerts can be created and configured by a user. Thus, any given Business Transaction, front end, or back end call might or might not have an alert defined for it. If an alert is defined, it can appear in one of several states: normal (green), caution (yellow), danger (red), no data (gray) and scheduled downtime (black and gray)).  

	Regarding claim 8, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace further comprises: identifying from the at least two log entries a second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}), wherein

identifying the second span comprises detecting a third log entry of the at least two log entries that demarks an end of the operation represented by the second span and detecting that the at least two log entries do not include a corresponding entry demarking a beginning of the operation represented by the second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail. [0104]; It is also possible to trace an asynchronous transaction as well, and to depict it in a transaction trace view similar to FIG. 4B1. [0174]; Transaction traces involve recording matching transactions and identifying the call sequence and the durations of each call (and total duration of the sequence). We also obtain information about whether a particular transaction reported an error {Examiner correlates that a transaction that reports an error during the asynchronous transactions is not included as it has error in such that transaction is incomplete}).  

	Regarding claim 9, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches generating the trace further comprises: identifying from the at least two log entries a second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail)

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}), wherein

 	identifying the second span comprises identifying a third log entry of the at least two log entries as demarking both a start of the operation represented by the second span and an end of the operation represented by the second span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail)

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
Examiner correlates the CM2 as the second span which is the under root CM1 and identifying the two log entries based on the start time of t0 and end time of t13}).  

	Regarding claim 10, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
identifying the at least two log entries from the data stream comprises collecting each entry within the data stream that is associated with the individual transaction and that is received within the data stream within a threshold period of time (Umansky: [0170]-[0171]; The help center personnel can enter a threshold duration for the transactions which is a specified number of milliseconds or longer. This means only component data for future Login Business Transactions (e.g., transactions which invoke CM1) which exceed the threshold will be captured and displayed via the UI. Further, the help center personnel can set the time period to end after the earlier of: (a) a specified number of seconds, and (b) after a specified number of matching transactions (e.g., matching instances or traces) are detected. As an example, the help center personnel may set the threshold for 1000 ms. stopping after 180 seconds (3 minutes) or after 10 matching transactions, whichever comes first), wherein 

the threshold period of time corresponds to a real-time requirement of the streaming data processing system (Umansky: [0170]; In some cases, a Business Transaction includes multiple threads in which case the first thread can be captured and displayed, in one approach. [0178]; The auxiliary region 562 can be updated in real time as additional matching transactions are identified... in duration have been traced/located so far).  

Regarding claim 11, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
identifying the at least two log entries from the data stream comprises collecting each entry within the data stream that is associated with the individual transaction and that is received within the data stream within a threshold period of time (Umansky: [0182]; to find matching transactions, resulting in the window 565 being displayed. In this example, the Login Business Transaction is selected so that matching transactions are considered which invoke AuthenticationService only in the Login Business Transaction. The threshold can be run in comparison to a total duration of a subsystem. The threshold is set at 1000 ms. again in this example. Thus, we can find transaction instances which meet a filter for front ends and Business Transactions as well as the previous example of finding transactions for a specified Business Transaction), wherein 

the threshold period of time begins from a point in time at which a first log entry associated with the individual transaction is detected within the data stream (Umansky: [0182]; to find matching transactions, resulting in the window 565 being displayed. In this example, the Login Business Transaction is selected so that matching transactions are considered which invoke AuthenticationService only in the Login Business Transaction. The threshold can be run in comparison to a total duration of a subsystem. The threshold is set at 1000 ms. again in this example. Thus, we can find transaction instances which meet a filter for front ends and Business Transactions as well as the previous example of finding transactions for a specified Business Transaction).  

	Regarding claim 12, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace for the individual transaction comprises identifying the first span within the trace using a span identifier deterministically derived from a field of at least one of the first or second log entries that identifies the operation represented by the first span (Umansky: [0100]; FIG. 4B1 depicts example transaction traces for sequences of components invoked in a transaction, based on one possible sequence of components of FIG. 4A. The horizontal direction represents time, while the vertical direction indicates call stack depth or position. A transaction trace, also referred to as a call stack, identifies instrumented components which have been called or invoked during the execution of one or more programs, processes or threads. [0106]; In this example, CM1 begins to execute at t0, at the start of an instance of the Login Business Transaction, and calls CM2 at t1. CM2 begins to execute at t1 and calls CM4 a at t2. CM4 a begins to execute at t2. The transaction trace 401 may not specify that CM4 a called CM7 at t3 because CM7 is on a different subsystem, associated with a different agent, in this example).  

	Regarding claim 13, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and Umansky further teaches
generating the trace for the individual transaction comprises identifying the trace using a trace identifier deterministically derived from a field of at least one of the first or second log entries that identifies the individual transaction (Umansky: [0075]; a transaction that will be reported. In one embodiment, the component data includes the name of the transaction, the type of the transaction, the start time of the transaction, the duration of the transaction, a hash map of the parameters, and all of the sub-elements (which can be a recursive list of elements). [0100]; A transaction trace can be a trace or all or a portion of a transaction and can extend over one or more computing devices having respective agents. [0169]; to find matching transactions for the Login Business Transaction which is launched from the context menu 532 of the UI of FIG. 5E. In the UI 550, a window 564 is displayed which allows a user to find matching transaction instances for a currently selected Business Transaction, e.g., Login. The window 564 could include a field (UserId) to identify a user of a client computing device as a filter criterion).  

	Regarding claim 14, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and DeBettercourt further teaches generating the trace for the individual transaction comprises identifying the trace using a trace identifier deterministically derived from a field of at least one of the first or second log entries that identifies the individual transaction (DeBettercourt: [0061]; For example, the incoming data stream may be monitored to extract specific fields of information of an XML message with regard to a particular customer as indicated, for example, by a customer identifier. [0169]; The data gathered may be aggregated in accordance with each transaction or other aggregation conditions. A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data), wherein

 	the trace identifier is deterministically derived from the field by passing a value of the field through a hash function (DeBettercourt: [0118]; When an XML message is received in connection with data filtering and gathering, the particular data items included within the XML message are extracted and stored within section 706. When evaluating the condition, the expression processing obtains the data item values from section 706. [0375]; The hash element, an optional sub element of transforms, indicates that this field should be hashed using the given value for algorithm, and should be outputted using the encoding defined in format. [0380]; Format, an optional attribute, defines the encoding in which the output should be formatted. The only value currently valid is base64 (default).
Example:	<hash algorithm=“md5” format=“base64” />
Sub Elements: None
header Element).  

	Regarding claim 15, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and DeBettercourt further teaches further comprising grouping each log entry within the data stream, according to a transaction identifier within each log entry, into a plurality of log entry groups (DeBettercourt: [0063]; In connection with detecting the beginning and ending of transactions, the Aggregation Service 116 may process the raw log file data to gather and/or reorganize requested data related to each particular transaction. The Aggregation Service may be used to combine and gather data in accordance with any one or more different criteria, such as per transaction, for summaries at predetermined time intervals, and the like),  wherein

 	generating the trace for the individual transaction comprises generating a trace for each transaction corresponding to each log entry group of the plurality of log entry groups (DeBettercourt: [0063]; In connection with detecting the beginning and ending of transactions, the Aggregation Service 116 may process the raw log file data to gather and/or reorganize requested data related to each particular transaction. The Aggregation Service may be used to combine and gather data in accordance with any one or more different criteria, such as per transaction, for summaries at predetermined time intervals, and the like. [0169]; The data gathered may be aggregated in accordance with each transaction or other aggregation conditions. A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data).  

	Regarding claim 18, the modification of DeBettercourt and Umansky teaches claimed invention substantially as claimed, and DeBettercourt further teaches further comprising obtaining a set of rules that identify individual fields within the log entries, the fields comprising at least an entry type field that identifies an individual log entry as demarking at least one of a start of an operation or an end of an operation (DeBettercourt: [0061]; For example, the incoming data stream may be monitored to extract specific fields of information of an XML message with regard to a particular customer as indicated, for example, by a customer identifier. Additionally, rules may be used to perform this monitoring of a particular data field for customers for a time period determined dynamically in accordance with the incoming data stream).  

	Regarding claim 19, DeBettercourt teaches a streaming data processing system comprising: a data store including computer-executable instructions; and one or more processors configured to execute the computer-executable instructions (DeBettercourt: [0035]; The processors included in the host computer systems 14 a-14 n and the server system 12 may be any number and type of commercially available single or multi-processor system, such as an Intel-based processor, mainframe or other type of commercially-available or proprietary processor able to support incoming traffic in accordance with each particular embodiment and application), wherein execution of the computer-executable instructions causes the streaming data processing system to: ingest into the streaming data processing system a data stream comprising log entries generated by one or more network services (DeBettercourt: [0060]; the Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application);

 	identify at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services (DeBettercourt: [0061]; For example, data may be monitored for a particular customer upon the occurrence of a particular transaction start and end. The transaction start and end may be dictated by a particular message(s)); 

generate a trace for the individual transaction from the at least two log entries (DeBettercourt: [0169]; A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data), the trace including information of one or more operations that make up the individual transaction (DeBettercourt: [0063]; Aggregation Service 116 may process the raw log file data to gather and/or reorganize requested data related to each particular transaction. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. [0140]; aggregating or summarizing data for a given transaction, or transactions over a predetermined time interval. The aggregate writer 1 may perform the aggregate service or functionality by summarizing all of the data received from writer 1 for a predetermined time interval in accordance with, for example, aggregating data for a plurality of messages for each transaction for a specified time interval), 

and transmit the trace to a services monitoring application for output (DeBettercourt: [0062]-[0063]; The Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. The summary log file 110 may be used as an input to the console 34 previously described in connection with FIG. 2).  

	DeBettercourt does not explicitly teach each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span.

	However, Umansky teaches each operation represented as a span within the trace (Umansky: [0100]; FIG. 4B1 depicts example transaction traces for sequences of components invoked in a transaction, based on one possible sequence of components of FIG. 4A. The horizontal direction represents time, while the vertical direction indicates call stack depth or position. A transaction trace, also referred to as a call stack, identifies instrumented components which have been called or invoked during the execution of one or more programs, processes or threads. 

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
), wherein


 the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify DeBettercourt (teaches a streaming data processing system to generate operational traces from log data and ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services by generating a trace for the individual transaction from the at least two log entries and information of one or more operations that make up the individual transaction) with the teachings of Umansky (teaches generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction as demarking a start of the operation and end of the operation represented by span). One of ordinary skill in the art would have been motivated to make such a combination would improve the diagnostic in evaluating the transaction data in hierarchy structure and trace the transactions accordingly (See Umansky: [0061]). In addition, the references (DeBettercourt and Umansky) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeBettercourt and Umansky are directed to retrieving log data and evaluating the data based on the aggregating data and tracing the data accordingly. 

	Regarding claim 20, DeBettercourt teaches non-transitory computer-readable media comprising computer executable instructions that, when executed by a streaming data processing, cause the streaming data processing system to: ingest into the streaming data processing system a data stream comprising log entries generated by one or more network services (DeBettercourt: [0060]; the Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application);

 	identify at least two log entries from the data stream that are associated with an individual transaction implemented on the one or more network services (DeBettercourt: [0061]; For example, data may be monitored for a particular customer upon the occurrence of a particular transaction start and end. The transaction start and end may be dictated by a particular message(s)); 

generate a trace for the individual transaction from the at least two log entries (DeBettercourt: [0169]; A tracing process, as may be performed by an Aggregation Service, may then be executed at each application site to examine collected data to extract the business transaction data),  the trace including information of one or more operations that make up the individual transaction (DeBettercourt: [0063]; Aggregation Service 116 may process the raw log file data to gather and/or reorganize requested data related to each particular transaction. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. [0140]; aggregating or summarizing data for a given transaction, or transactions over a predetermined time interval. The aggregate writer 1 may perform the aggregate service or functionality by summarizing all of the data received from writer 1 for a predetermined time interval in accordance with, for example, aggregating data for a plurality of messages for each transaction for a specified time interval), and 

transmit the trace to a services monitoring application for output (DeBettercourt: [0062]-[0063]; The Aggregation Service 116 may process the raw log files 106 to provide callers with a view of the operation of the application. As an output, the Aggregation Service 116 produces the summary log file including the processed raw transactional data presented in summary form. The summary log file 110 may be used as an input to the console 34 previously described in connection with FIG. 2).

	DeBettercourt does not explicitly teach each operation represented as a span within the trace, wherein the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span;

	However,  Umansky teaches each operation represented as a span within the trace (Umansky: [0100]; FIG. 4B1 depicts example transaction traces for sequences of components invoked in a transaction, based on one possible sequence of components of FIG. 4A. The horizontal direction represents time, while the vertical direction indicates call stack depth or position. A transaction trace, also referred to as a call stack, identifies instrumented components which have been called or invoked during the execution of one or more programs, processes or threads. 

    PNG
    media_image1.png
    248
    707
    media_image1.png
    Greyscale
), wherein

 	the trace includes at least a first span generated from the at least two log entries by identifying a first log entry of the at least two log entries as demarking a start of the operation represented by the first span and identifying a second log entry of the at least two log entries as demarking an end of the operation represented by the first span (Umansky: [0089]-[0090]; FIG. 4A depicts dependency relationships in an example sequence of components invoked in a Business Transaction. This example provides details of the Login Business Transaction discussed previously. In one possible implementation, each component of Login is a class-method (CM) pair. [0102]; In a graphical representation which can be provided on a user interface display, component CM1 is the first or root component of the transaction trace 401. The transaction trace includes CM2 at the second layer, CM4 a and CM4 b at the third layer and CM5 at the fourth layer. In the transaction trace 403, CM7 is at the first level and CM8, CM9 and CM10 are at the second level. Optionally, the transaction trace 403 could show further detail);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify DeBettercourt (teaches a streaming data processing system to generate operational traces from log data and ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services by generating a trace for the individual transaction from the at least two log entries and information of one or more operations that make up the individual transaction) with the teachings of Umansky (teaches generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction as demarking a start of the operation and end of the operation represented by span). One of ordinary skill in the art would have been motivated to make such a combination would improve the diagnostic in evaluating the transaction data in hierarchy structure and trace the transactions accordingly (See Umansky: [0061]). In addition, the references (DeBettercourt and Umansky) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeBettercourt and Umansky are directed to retrieving log data and evaluating the data based on the aggregating data and tracing the data accordingly. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0049924 issued to DeBettencourt (hereinafter as "DeBettencourt") in view of U.S Patent Application Publication 2012/0259793 issued to Umansky et al. (hereinafter as “Umansky”) in further view of C.N. Patent Application 108462750 issued to FANG et al. (hereinafter as “FANG”).

Regarding claim 16, the modification of DeBettencourt and Umansky teaches claimed invention substantially as claimed, however the modification of DeBettencourt and Umansky does not explicitly teach the trace is a Zipkin-formatted trace.

FANG teaches the trace is a Zipkin-formatted trace (FANG: Detailed ways, Lines 402-405; Specifically, there are one Writer abstract class in tracking agreement, for different service (productions Product) writable different content, such as ZipkinWriter can write data into Zipkin, so that related personnel can The procedural details that tracking and monitoring can be can be visually seen by Zipkin facilitate carry out performance analysis and optimization).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify DeBettercourt (teaches a streaming data processing system to generate operational traces from log data and ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services by generating a trace for the individual transaction from the at least two log entries and information of one or more operations that make up the individual transaction) with the teachings of Umansky (teaches generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction as demarking a start of the operation and end of the operation represented by span) to further include the teachings of FANG (teaches the trace is a Zipkin-formatted trace). One of ordinary skill in the art would have been motivated to make such a combination would improve the diagnostic in evaluating the transaction data into provide better tracking and monitoring of the process detail (See FANG: Detailed way: lines 404-406). In addition, the references (DeBettercourt, Umansky, and FANG) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeBettercourt, Umansky, and FANG are directed to retrieving log data and evaluating the data based on the aggregating data and tracing the data accordingly. 

	Regarding claim 17, the modification of DeBettencourt and Umansky teaches claimed invention substantially as claimed, however the modification of DeBettencourt and Umansky does not explicitly teach the trace is provided in JavaScript Object Notation (JSON) format.

	FANG teaches the trace is provided in JavaScript Object Notation (JSON) format (FANG: Detailed ways, Lines 228-231; The uniformity of the trace files of generation realizes cross-server, the tracking across language, also for it is convenient subsequently to each trace files into Row analysis can track defined in agreement the general format of trace files default.Specifically, trace files (including root chases after Track file) it json formats can be used is created and is recorded；Json is one based on ECMAScript (the js specifications that w3c is formulated)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify DeBettercourt (teaches a streaming data processing system to generate operational traces from log data and ingesting into the streaming data processing system a data stream comprising log entries generated by one or more network services by generating a trace for the individual transaction from the at least two log entries and information of one or more operations that make up the individual transaction) with the teachings of Umansky (teaches generating a trace for the individual transaction from the at least two log entries, the trace including information of one or more operations that make up the individual transaction as demarking a start of the operation and end of the operation represented by span) to further include the teachings of FANG (teaches the trace is a Zipkin-formatted trace). One of ordinary skill in the art would have been motivated to make such a combination would improve the diagnostic in evaluating the transaction data into provide better tracking and monitoring of the process detail (See FANG: Detailed way: lines 404-406). In addition, the references (DeBettercourt, Umansky, and FANG) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeBettercourt, Umansky, and FANG are directed to retrieving log data and evaluating the data based on the aggregating data and tracing the data accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0108463 issued to Gagliardi et al. (hereinafter as “Gagliardi”) teaches monitoring software which efficiently communicates transaction trace data and observing the transactions data through branches of the nodes.
U.S Patent Application Publication 2008/0134205 issued to Bansal et al. (hereinafter as “Bansal”) teaches identify different execution paths of the invoked component based on the path group data being performed. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/5/2022
/ANDREW N HO/Examiner
Art Unit 2162   



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162